        
Exhibit 10.4.7
Global Form of RSU Agreement – Performance Grant


TELENAV, INC.
2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Telenav, Inc. 2009
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Award Agreement, which includes the Notice of Restricted
Stock Unit Grant (the “Notice of Grant”), the Terms and Conditions of Restricted
Stock Unit Grant, attached hereto as Exhibit A, and all other exhibits, addenda,
and appendices attached hereto (all together, the “Award Agreement”).
I.NOTICE OF RESTRICTED STOCK UNIT GRANT
Participant Name:    %%FIRST_NAME%-% %%LAST_NAME%-%                
Address:         %%ADDRESS_LINE_1%-%
%%ADDRESS_LINE_2%-%
%%CITY%-%, %%STATE%-% %%ZIPCODE%-%
%%COUNTRY%-%
You have been granted an Award of Restricted Stock Units (the “Award”), subject
to the terms and conditions of the Plan and this Award Agreement, as follows:
Grant Number                %%OPTION_NUMBER%-%
Date of Grant                %%OPTION_DATE,’Month DD, YYYY’%-%
Vesting Commencement Date    %%VEST_BASE_DATE,’Month DD, YYYY’%-%
Number of Restricted Stock Units    %%TOTAL_SHARES_GRANTED,’999,999,999’%-%
Price of Restricted Stock Units:
$0.00 (Shares to be issued to the Participants for no consideration)

II.PERFORMANCE-BASED VESTING SCHEDULE


Subject to any acceleration provisions contained in the Plan or otherwise as set
forth below, vesting under the Award shall be subject to the following terms and
conditions, as well as those set forth in the accompanying exhibits.
a.    Performance Targets. The Performance Goals that will be used to determine
the Eligible Units under this Award will consist of achievement of specified
Stock Price hurdles (the “Stock Price Hurdles”). The following table sets forth
the percentage of the Target Number of Restricted Stock Units that will become
Eligible Units depending on whether the Stock Price during the Performance
Period satisfies the Stock Price Hurdle specified opposite such percentage:




Telenav – RSU Template – Performance Grant (5-2019)

--------------------------------------------------------------------------------




Stock Price Hurdles
Percent of Target Number of Market-based Restricted Stock Units that Become
Eligible Units
Equal to or greater than $____
25
%
Equal to or greater than $____
25
%
Equal to or greater than $____
25
%
Equal to or greater than $____
25
%

For the avoidance of doubt, more than one Stock Price Hurdle may be achieved
concurrently during the Performance Period. Further for the avoidance of doubt,
if a particular Stock Price Hurdle is achieved more than once during the
Performance Period, Restricted Stock Units will become Eligible Units only in
connection with the first occurrence of achievement of that Stock Price Hurdle
during the Performance Period, and thereafter, no additional Restricted Stock
Units will become Eligible Units upon subsequent achievements of the Stock Price
Hurdle. The maximum number of Restricted Stock Units that may become eligible to
vest under this Award is equal to one hundred percent (100%) of the Target
Number of Restricted Stock Units.
b.    Stock Price. For purposes of this Award, “Stock Price” means the trailing,
30-trading day average closing sales price (or the closing bid, if no sales were
reported) of a Share as quoted on the Nasdaq Global Market (or such other
established stock exchange or national market system on which the Common Stock
is regularly and primarily traded). A trading day for purposes of this
definition refers to a day on which the primary stock exchange on which the
Common Stock is listed and regularly trades (i.e., the Nasdaq Global Market) is
open for trading.
c.    Performance Period. For purposes of this Award, “Performance Period” means
the period beginning on the Grant Effective Date and ending on (and inclusive
of) the three (3) year anniversary of the Date of Grant.
d.    Change in Control Adjustments. If a Change in Control occurs during the
Performance Period, then the Performance Period will be shortened to end on a
date, as determined by the Administrator in its sole discretion, that occurs no
earlier than ten (10) business days prior to the Change in Control and no later
than the date of the Change in Control (but prior to the completion of the
Change in Control). Upon completion of the shortened Performance Period, and if
any Restricted Stock Units have not yet become Eligible Units, then on or before
the date of the Change in Control (but prior to the completion of the Change in
Control), the Administrator will make a final measurement of the Stock Price
performance against the Stock Price Hurdles, which measurement will be based on
a Stock Price determined as the amount of any cash consideration and value of
any other consideration to be paid to holders of Common Stock in connection with
the Change in Control, as determined by the Administrator, in its sole
discretion (the “CIC Measurement”). Upon the CIC Measurement, if none of the
Restricted Stock Units have become Eligible Units with respect to the shortened
Performance Period (including on any previous Certification Dates), then a total
of twenty percent (20%) of the Target Number of Restricted Stock Units will
become Eligible Units. Any Restricted Stock Units that have not become Eligible
Units upon the CIC Measurement will be forfeited immediately (without regard to
whether any awards will be assumed or substituted for in connection with the
Change in Control) and Participant will have no further rights with respect to
those Restricted Stock Units or any of the underlying Shares.


Page 2 of 18



--------------------------------------------------------------------------------




e.    Service-based Requirements. In addition to the Market-based Requirements
set forth in Section 1 above, the Restricted Stock Units are subject to the
service-based vesting requirements described in this Section 2 if and when the
Restricted Stock Units become Eligible Units.
i.
Service-based Vesting. If Restricted Stock Units become Eligible Units on a
Certification Date (other than as a result of a CIC Measurement), then 50% of
the Restricted Stock Units that are deemed to become Eligible Units on that
Certification Date will vest on that Certification Date or, if later,
November 1, 2020, and the remaining 50% of the Eligible Units will be scheduled
to vest on the one (1) year anniversary of the Achievement Date applicable to
those Eligible Units, in each case subject to Participant remaining a Service
Provider through the applicable vesting date.

ii.
Post-Change in Control Vesting. In the event of a Change in Control, (i) any
Restricted Stock Units that have become Eligible Units pursuant to the CIC
Measurement will be scheduled to vest on the one (1) year anniversary of the
date of the Change in Control, subject to Participant remaining a Service
Provider through that date, and (ii) any Restricted Stock Units that have become
Eligible Units pursuant to a Certification Date other than as a result of the
CIC Measurement will remain subject to the same service-based vesting schedule
set forth in subsection a. above.

f.Change in Control Vesting Acceleration. Vesting of the Restricted Stock Units
will be subject to any vesting acceleration provisions under respective
Participant’s employment agreement entered into with the Company in conjunction
with commencement of employment (or otherwise, the “Employment Agreement”), or
any other applicable written agreement between Participant and the Company, as
applicable, providing for the acceleration of rights under existing equity
awards in conjunction with a change of control of the Company.
g.Forfeiture. As of the date ninety (90) days following the last day of the
Performance Period, or if earlier, the Final Certification Date, any Restricted
Stock Units that have not become Eligible Units by such date automatically will
be forfeited and Participant’s right to acquire any Shares subject thereto will
terminate immediately.






In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Units, the Restricted Stock
Units and Participant’s right to acquire any Shares hereunder will terminate
immediately.


By Participant’s signature and the signature of the representative of Telenav,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A, and all other
exhibits, addenda, and appendices attached hereto, all of which are made a part
of this document. Participant acknowledges receipt of a copy of the Plan.
Participant has reviewed the


Page 3 of 18



--------------------------------------------------------------------------------




Plan and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and fully
understands all provisions of the Plan and this Award Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Award Agreement. Participant further agrees to notify the Company upon any
change in the residence address indicated below.
PARTICIPANT:                    TELENAV, INC.


 




                                                
Signature                        By: Dave Ritenour
General Counsel
Print Name                        
Residence Address:
                        


                        






Page 4 of 18



--------------------------------------------------------------------------------




EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.    Grant. The Company hereby grants, to the individual named in the Notice of
Grant to which these Terms and Conditions of Restricted Stock Unit Grant is
attached (the “Participant”), under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Section 3, Participant
will have no right to payment of any such Restricted Stock Units. Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Unit
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable Tax Obligations (as defined in Section 8)
as set forth in Section 8. Subject to the provisions of Section 4, such vested
Restricted Stock Units will be paid in whole Shares as soon as practicable after
vesting, but in each such case within sixty (60) days following the vesting
date. In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of payment of any Restricted Stock Units payable under
this Award Agreement.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant. Except
as may be explicitly stated otherwise in this Award Agreement, Restricted Stock
Units scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant will have been continuously a
Service Provider from the Date of Grant until the date such vesting occurs.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. If Participant is a
U.S. taxpayer, the payment of Shares vesting pursuant to this Section 4 will in
all cases be paid at a time or in a manner that is exempt from, or complies
with, Section 409A. The prior sentence may be superseded in a future agreement
or amendment to this Award Agreement only by direct and specific reference to
such sentence.
5.    Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits to any U.S. taxpayer hereunder be exempt from, or comply
with, the requirements of Section 409A so that none of the Restricted Stock
Units provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be so exempt or so comply. Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2). To the
extent required to be exempt from


Page 5 of 18



--------------------------------------------------------------------------------




or comply with Section 409A, references to termination of Participant’s status
as a Service Provider, termination of employment, or similar phrases will be
references to Participant’s “separation from service” within the meaning of
Section 409A. In no event will the Company or any of its Subsidiaries or Parent
reimburse, indemnify, or hold harmless Participant or any other person for any
taxes, penalties and interest that may be imposed, or other costs that may be
incurred, as a result of Section 409A. For purposes of this Award Agreement,
“Section 409A” means Section 409A of the Code, and any proposed or final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with the termination of
Participant’s status as an employee or other Service Provider, other than due to
death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such termination, and (y) the payment of such
accelerated Restricted Stock Units would result in the imposition of additional
tax under Section 409A if paid to Participant during the six (6) month period
following Participant’s “separation from service” within the meaning of
Section 409A, then the payment of such accelerated Restricted Stock Units will
not be made until the date six (6) months and one (1) day following the date of
Participant’s separation from service, except in the event of Participant’s
death following termination of his or her status as an employee or other Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death.
6.    Forfeiture Upon Termination of Status as a Service Provider. Except as may
be explicitly stated otherwise in this Award Agreement, the balance of the
Restricted Stock Units that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will terminate immediately.
7.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
8.    Tax Obligations.
(a)Tax Consequences. Participant has reviewed with his or her own tax advisors
the U.S. federal, state, local and non-U.S. tax consequences of this investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) will be solely
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
(b)Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent


Page 6 of 18



--------------------------------------------------------------------------------




or Subsidiary to which Participant is providing services (together, the “Service
Recipients”), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (i) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligations) that are required to be withheld by any Service Recipient or other
payment of tax-related items related to Participant’s participation in the Plan
and legally applicable to Participant, (ii) the Participant’s and, to the extent
required by any Service Recipient, the Service Recipient’s fringe benefit tax
liability, if any, associated with the grant, vesting, or settlement of the
Restricted Stock Units or sale of Shares, and (iii) any other Service Recipient
taxes the responsibility for which the Participant has, or has agreed to bear,
with respect to the Restricted Stock Units (or settlement thereof or issuance of
Shares thereunder) (collectively, the “Tax Obligations”), is and remains
Participant’s sole responsibility and may exceed the amount actually withheld by
the applicable Service Recipient(s). Participant further acknowledges that no
Service Recipient (A) makes any representations or undertakings regarding the
treatment of any Tax Obligations in connection with any aspect of the Restricted
Stock Units, including, but not limited to, the grant, vesting or settlement of
the Restricted Stock Units, the subsequent sale of Shares acquired pursuant to
such settlement and the receipt of any dividends or other distributions, or (B)
makes any commitment to or is under any obligation to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate
Participant’s liability for Tax Obligations or achieve any particular tax
result. Further, if Participant is subject to Tax Obligations in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the
applicable Service Recipient(s) (or former employer, as applicable) may be
required to withhold or account for Tax Obligations in more than one
jurisdiction. If Participant fails to make satisfactory arrangements for the
payment of any required Tax Obligations hereunder at the time of the applicable
taxable event, Participant acknowledges and agrees that the Company may refuse
to issue or deliver the Shares.
(c)Tax Withholding and Method of Withholding. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit Participant to satisfy such tax withholding obligation, in whole or
in part (without limitation) by (i) paying cash, (ii) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum amount required to be withheld, (iii) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to the amount
required to be withheld, or (iv) selling a sufficient number of such Shares
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the obligation)
to satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required Tax Obligations hereunder at the
time any applicable Restricted Stock Units otherwise are scheduled to vest
pursuant to Sections 3 or 4 or Participant’s Tax Obligations otherwise become
due, Participant will permanently forfeit such Restricted Stock Units to which
Participant’s Tax Obligation relates and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.


Page 7 of 18



--------------------------------------------------------------------------------




9.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS PROVIDED
OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE
RECIPIENT AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK UNIT AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF ANY SERVICE RECIPIENT TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO APPLICABLE LAW,
WHICH TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY
TIME, WITH OR WITHOUT CAUSE.
11.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company, in care of Stock
Administration at Telenav, Inc., at 4655 Great America Parkway, Santa Clara, CA
95054, or at such other address as the Company may hereafter designate in
writing.
12.    Nature of Grant. In accepting this Award of Restricted Stock Units,
Participant acknowledges, understands and agrees that:
(a)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;
(b)    all decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Administrator;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;


Page 8 of 18



--------------------------------------------------------------------------------




(e)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(f)    the future value of the Shares underlying the Restricted Stock Units is
unknown, indeterminable and cannot be predicted with certainty;
(g)    for purposes of the Restricted Stock Units, Participant’s status as a
Service Provider will be considered terminated as of the date Participant no
longer is actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and unless otherwise expressly provided in this Award
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, Participant’s right to vest in
the Restricted Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator will have the
exclusive discretion to determine when Participant no longer is actively
providing services for purposes of the Restricted Stock Units grant (including
whether Participant may still be considered to be providing services while on a
leave of absence and consistent with local law);
(h)    unless otherwise provided in the Plan or by the Administrator in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(i)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
(ii)    Participant acknowledges and agrees that no Service Recipient will be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the
Restricted Stock Units or of any amounts due to Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement; and
(iii)    no claim or entitlement to compensation or damages will arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s status as a


Page 9 of 18



--------------------------------------------------------------------------------




Service Provider (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
a Service Provider or the terms of Participant’s employment or service
agreement, if any), and in consideration of the grant of the Restricted Stock
Units to which Participant otherwise is not entitled, Participant irrevocably
agrees never to institute any claim against any Service Recipient, waives his or
her ability, if any, to bring any such claim, and releases each Service
Recipient from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant will be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim.
13.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the Restricted Stock Units. Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
14.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Service Recipients
for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
Participant understands that Data may be transferred to a stock plan service
provider, as may be selected by the Company in the future, assisting the Company
with the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, any stock plan service
provider selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan. Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands that if
he or she resides outside the United States, he or she may, at any


Page 10 of 18



--------------------------------------------------------------------------------




time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, Participant understands that he
or she is providing the consents herein on a purely voluntary basis. If
Participant does not consent, or if Participant later seeks to revoke his or her
consent, his or her status as a Service Provider and career with the Service
Recipient will not be adversely affected. The only adverse consequence of
refusing or withdrawing Participant’s consent is that the Company would not be
able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
15.    Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
16.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
will inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Award Agreement will be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
17.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or non-U.S. law, the tax code and related regulations or under
the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body, or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, then
such issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained, free of any conditions not acceptable to the
Company. Subject to the terms of the Award Agreement and the Plan, the Company
will not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of vesting of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such listing,


Page 11 of 18



--------------------------------------------------------------------------------




registration, qualification, rule compliance, clearance, consent or approval of
any such governmental authority.
18.    Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
19.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. Subject to Section 21 of the Plan, in the event of a conflict
between one or more provisions of this Award Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern. Capitalized
terms used and not defined in this Award Agreement will have the meaning set
forth in the Plan.
20.    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons, to the maximum extent permitted by
Applicable Laws. Neither the Administrator nor any person acting on behalf of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.
21.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
23.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
24.    Country Addendum. Notwithstanding any provisions in this Award Agreement,
the Restricted Stock Unit grant will be subject to any special terms and
conditions set forth in an appendix or addendum (if any) to this Award Agreement
for any country whose laws are applicable to Participant and this Award of
Restricted Stock Units (as determined by the Administrator in its sole
discretion) (the “Country Addendum”). Moreover, if Participant relocates to one
of the countries included in the Country Addendum (if any), the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and


Page 12 of 18



--------------------------------------------------------------------------------




conditions is necessary or advisable for legal or administrative reasons. The
Country Addendum constitutes part of this Award Agreement.
25.    Entire Agreement; Modifications to the Award Agreement. This Award
Agreement, together with the Plan, constitutes the entire understanding of the
parties on the subjects covered and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof. Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Award
Agreement can be made only in an express written contract executed by a duly
authorized officer of the Company. Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection with this Award of Restricted Stock Units.
26.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
27.    Governing Law. This Award Agreement and the Restricted Stock Units will
be governed by the laws of the State of California, without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises under this Award of Restricted Stock Units or this Award Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
California, and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this Award of
Restricted Stock Units is made and/or to be performed.
28.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Award Agreement will not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and will not constitute a waiver of either party’s
right to assert all other legal remedies available to it under the
circumstances.
* * *




Page 13 of 18



--------------------------------------------------------------------------------





ADDENDUM
TELENAV, INC.
2009 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
COUNTRY ADDENDUM


Terms and Conditions


This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock Units granted pursuant to the terms and conditions of
the Telenav, Inc. 2009 Equity Incentive Plan (the “Plan”) and the Restricted
Stock Unit Award Agreement to which this Country Addendum is attached (the
“Award Agreement”) to the extent the individual to whom the Restricted Stock
Units were granted (“Participant”) resides in one of the countries listed below.


Notifications
This Country Addendum also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to his or
her participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of May
2019. Such laws often are complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information in this
Country Addendum as the only source of information relating to the consequences
of Participant’s participation in the Plan because the information may be out of
date at the time Participant vest in or receives or sells the Shares covered by
the Restricted Stock Units.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.


Further, if Participant is a citizen or resident of a country other than the one
in which Participant is currently working or transfers to another country after
the grant of the Restricted Stock Units, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant in the same manner. The Company, in its discretion,
will determine to what extent the terms and conditions contained herein will
apply to Participant under these circumstances.


CHINA


With respect to any Participants of the Company’s China Subsidiary, the
following additional terms will apply.


I.Vesting Schedule. The following language will be added to the end of Section 3
of the Terms and Conditions of Restricted Stock Unit Grant of the Award
Agreement:


Page 14 of 18



--------------------------------------------------------------------------------






“Vesting of the Restricted Stock Units is subject to completion of foreign
exchange registration of the Plan and Restricted Stock Unit granting with
competent State Administration of Foreign Exchange (“SAFE”). If any vesting date
as provided in this Award Agreement is prior to the above-mentioned SAFE
registration completion date, unless the Administrator decides otherwise, such
vesting date will be postponed till such SAFE registration is completed.”


II.Forfeiture Upon Termination of Status as a Service Provider. The following
language will replace in its entirety Section 6 of the Terms and Conditions of
the Restricted Stock Unit Grant of the Award Agreement:


“Notwithstanding any contrary provision of this Award Agreement, the balance of
the Restricted Stock Units that have not vested (including the unvested
Restricted Stock Units whose vesting date is postponed pursuant to Section 3) as
of the time of Participant’s termination as a Service Provider for any or no
reason and Participant’s right to acquire any Shares hereunder will immediately
terminate and be forfeited. Within six (6) months after Participant’s
termination as a Service Provider for any or no reason, Participant will sell
all of the Shares acquired by Participant upon settlement of Restricted Stock
Units which are vested before or on the date of termination. If Participant
fails to sell such Shares within such period of time, Participant hereby
irrevocably authorizes the Company to deliver an instruction to a broker to sell
all such Shares on the first trading date immediately following the said six (6)
month period.”


III.Withholding of Taxes. The following language will be added to the end of
Section 8 of the Terms and Conditions of the Restricted Stock Unit Grant of the
Award Agreement:


“As for the Participant who is subject to PRC taxation obligations, in
accordance with The Circular On Individual Income Taxes Payable Arising From
Share Option Incomes, Issued by the PRC Ministry of Finance and the State Tax
Administration (Cai Shui [2005] No.35), Notice of the State Administration of
Taxation on Relevant Issues of Individual Income Tax Relating to Equity
Incentive (Guo Shui Han [2009] No. 461) and other related tax laws and
regulations, the PRC subsidiaries of the Company, as the Participant’s employer
and the party with the obligation to withhold the individual income taxes
payable by such Participant, will submit documents including the Plan, Award
Agreements and authorization letters to competent taxation authorities, and
withhold the individual income taxes in accordance with tax laws and
regulations.”


The following language will be added as a new Section 29 to the Terms and
Conditions of the Restricted Stock Unit Grant of the Award Agreement:


Page 15 of 18



--------------------------------------------------------------------------------






“Participant will entrust a PRC Subsidiary of the Company participating in the
Plan or other domestic agency that the Company or its PRC Subsidiary designates
from time to time to handle all matters with respect to foreign exchange under
the Plan, including without limitation, foreign exchange registration, account
opening, funds transfer and remittance, and entrust an overseas institution
designated by the Company to handle related matters, including without
limitation, purchase and sale of related stocks or equity, funds transfer.
Participant will comply with all applicable PRC foreign exchange rules and
regulations (including without limitation the Notice of the State Foreign
Exchange Administration on Issues Concerning Foreign Exchange Administration of
Domestic Individuals' Participation in Equity Incentive Plans of Companies
Listed Overseas (Hui Fa [2012] No. 7)), and will assist the entrusted agencies
to complete all relevant registration proceeding, including without limitation,
submitting registration forms as requested and providing necessary information.
Failure to comply with these rules may result in sanctions on not only
Participant, but also the Company and/or its PRC Subsidiaries under the PRC
laws. Participant will indemnify the Company, its PRC Subsidiaries or
affiliates, and their respective officers, directors, agents, employees,
successors and assigns (“Indemnified Parties”), in the event that any of the
Indemnified Parties suffer any losses, costs, expenses, fees, damages or
penalties arising out of or relating to such Participant’s failure to comply
with applicable PRC foreign exchange rules.”


The following language will be added to Section 14 of the Restricted Stock Unit
Grant of the Award Agreement:


“Participant understands that the Data may be transferred out of the territory
of China, and will assist the PRC Subsidiary of the Company participating in the
Plan to complete all required proceedings for such purpose, including without
limitation, the safety assessment (if applicable).


Participant understands that Participant may, at any time, review the Data and
request that any necessary amendment or withdrawal be made to the Data by
contacting the Company in writing.”


ROMANIA


With respect to any Participants of the Company’s Romania Subsidiary, the
following additional terms will apply.


I.Withholding of Taxes. The following language will be added to the end of
Section 8 of the Terms and Conditions of Restricted Stock Unit Grant of the
Award Agreement:




Page 16 of 18



--------------------------------------------------------------------------------




“For any Participant of the Company’s Romanian Subsidiary, Telenav Software SRL,
the Company will deliver to the Participant the certain Number of Restricted
Stock Units set forth in the Notice of Restricted Stock Unit Grant of the Award
Agreement (or applicable portion thereof), without having withheld any tax or
social security withholding obligations, as under the Romanian applicable law no
income tax or social security is due on the grant date and on the share delivery
date.


There is no employer withholding and no employer reporting related to salary
income, as there is no income tax or social security due related to salary
income. In case of obtaining (i) dividend income while holding the shares and/or
(ii) capital gains from the future sales of shares, taxation occurs and the
following reporting obligations apply to the employees:
•
Income from investments shall be declared yearly by the individual in the annual
income tax return;

•
The above annual income tax return shall be submitted until the 15th of March of
the year following the year in which the income was obtained;

•
The same deadline applies for performing the payment of the income tax due.

•
Health Fund contribution: In case the cumulated yearly income from other sources
than salaries exceeds the threshold of 12 x minimum wages, such income is
subject to a fixed health fund contribution. The contribution is calculated as
10% x minimum wage x 12. The current minimum wage for 2019 is 2080 RON (approx.
445 EUR). The minimum wage is in principle subject to yearly amendment
(exemplification: in 2019 dividend income and capital gains would be subject to
a health fund contribution of 2.496 RON, approx. 534 EUR, in case their total
amount would exceed 24.960 RON, approx. 5340 EUR).

•
Special provisions have to be observed additionally in case of individuals who
need to benefit from tax credit in order to avoid double taxation.



Dividends paid, if any, to employees while they hold shares are treated as
income from investments. The amount subject to income tax should be the gross
dividend income, the applicable tax rate in Romania, according to the Romanian
Fiscal Code (RFC) is 5%. Income from investments could be subject to health fund
contribution in case of exceeding a particular threshold.


Capital gains from the future sale of shares are treated as income from
investments and will be subject to a tax rate of 10%. The amount subject to
capital gain tax should be the sales price of the shares on the date of sale
less the purchase price (which is null, in the case at hand). Income from
investments


Page 17 of 18



--------------------------------------------------------------------------------




could be subject to health fund contribution as well, in case of exceeding the
above mentioned threshold.


Any changes of the tax treatment applicable to the Shares received by the
Participant under the Plan according to the applicable law, which contravene to
the aforementioned described mechanism, will be applied by the Company,
respectively by its Romanian Subsidiary with immediate effect, whereas the
Participant will be informed about any such changes.”


II.Exchange Control Information. If you deposit the proceeds from the sale of
shares issued to you at vesting in a bank account in Romania, you may be
required to provide the Romanian bank with appropriate documentation explaining
the source of the funds. You should consult your personal advisor to determine
whether you will be required to submit such documentation to the Romanian bank.




Page 18 of 18

